Case 3:18-cv-01120-RDM-CA Document 58 Filed 01/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY V. CAIBY, - Civil No, 3:18-ev-1120
Plaintiff - (Judge Mariani)
; .
WARDEN GARY HAIDLE, et al,
Defendants

ORDER

AND NOW, this (fa day of January, 2021, upon consideration of Plaintiff's
motions (Docs. 46, 54) for leave to amend the complaint, wherein he seeks leave to add
“medical”, Monroe County, and PrimeCare as Defendants in this action, and it being well-
settled that a department within a correctional institution, such as a medical department,
does not qualify as a person within the meaning of the 42 U.S.C. § 1983, see, e.g., Fischer
v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973) (per curiam) (holding that the New Jersey Prison
Medical Department is a state agency that cannot be sued under § 1983 because it is not a

person), IT IS HEREBY ORDERED THAT:

1. The motions (Docs. 46, 54) are GRANTED in part and DENIED in part as
follows.

2. Plaintiff's request to add the medical department as a Defendant in this action
is DENIED.
Case 3:18-cv-01120-RDM-CA Document 58 Filed 01/06/21 Page 2 of 2

3. Plaintiffs request to add Monroe County and PrimeCare as Defendants in this
action is GRANTED. The Clerk of Court is directed to ADD Monroe County
and PrimeCare as Defendants in the above-captioned action.

Gy Fi

Robert D. Mariani
United States District Judge
